Citation Nr: 0017837	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  96-23 819	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than August 24, 
1994, for service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran in this case served on active duty from September 
1967 to July 1969.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection and a 
30 percent disability evaluation for PTSD, effective from 
December 11, 1995.  The RO received the veteran's notice of 
disagreement (NOD) as to the compensation level and effective 
date assigned in May 1997.

In September 1997, the veteran testified at a personal 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board remanded this case to the RO for additional 
evidentiary development in January 1998.

By supplemental statement of the case issued in December 
1998, the RO granted entitlement to an evaluation of 50 
percent, as well as an earlier effective date to August 24, 
1994 for the grant of service connection, for PTSD.

By rating decision issued in August 1999, the RO granted 
entitlement to an evaluation of 100 percent from August 24, 
1994.  The Board notes that the rating decision correctly 
informed the veteran that he had been afforded the maximum 
schedular evaluation allowable and his claim was no longer in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The rating decision also denied claims for service 
connection for a hypo plastic left frontal sinus (on a new 
and material basis) and bilateral hearing loss, as well as 
entitlement to a compensable disability evaluation for 
residuals of a right pneumothorax with fractures ribs.  The 
veteran was considered to be competent.

Accordingly, the sole remaining issue for which a substantive 
appeal has been submitted was that of entitlement to an 
effective date earlier than August 24, 1994, for service 
connection for PTSD.

In an October 21, 1999 VA Form 21-4138, Statement in Support 
of Claim, the veteran indicated that he disagree with all of 
the issues in the August 1999 rating decision, except for 
PTSD and being competent to handle funds.

The veteran was issued a statement of the case as to his 
frontal sinus, hearing loss and right pneumothorax claims in 
December 1999.  To date, however, the veteran has not filed a 
substantive appeal with respect to these issues.  Therefore, 
they will not be considered herein.

In June 2000, the Board received a statement from the veteran 
wherein he claims clear and unmistakable error (CUE) within 
the meaning of 38 C.F.R. § 3.105(a) (1998) in the February 
1970 rating decision which originally assigned a 
noncompensable disability evaluation for service-connected 
residuals of a right pneumothorax with fractures ribs.  Since 
this issue has not been properly developed for appellate 
review, it is hereby referred to the RO for appropriate 
action.  See Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDING OF FACT

By VA Form 21-4138 dated October 21, 1999, prior to the 
promulgation of a decision in the appeal, the appellant 
notified VA that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



